DETAILED ACTION
This Action is a response to the reply received 5 November 2021. Claims 1, 9 and 11 are amended; claims 26-28 are canceled; claims 29-31 are new. Claims 1-5, 8-12, 21-25 and 29-31 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 November 2021 is being considered by the examiner.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 8-12, 21-25 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In particular, independent claims 1 and 11 recite “and in response to determining that the vehicle is not occupied based on an occupancy sensor of the vehicle: causing the update package to be installed” (see claim 1 at lines 35-36 and similar language in claim 11). However, the Specification does not provide support for an occupancy determination being a factor in the decision to perform the update. The Specification does provide for the use of occupancy sensors (see Spec. at ¶23, 52 and 55). The vehicle uses this information, for example, to prevent a user from accessing functionality only available to certain zones of the vehicle (id. at ¶55). However, at no point is the data from this sensor described as being considered in determining whether or when to apply an update package. Instead, other sensor data, such as a transmission sensor or transmission status sensor, satellite signal sensor, and a variety of motion sensors can be used to determine vehicle status information applicable to the update installation process (see Spec. at ¶¶80-82). Accordingly, the underlined portion of the above referenced limitation represents new 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paun, Stefan, U.S. 2015/0230044 A1 (hereinafter referred to as “Paun”) in view of Dickerson et al., U.S. 2015/0169311 A1 (hereinafter referred to as “Dickerson”) and Miller et al., U.S. 2018/0196656 A1 (hereinafter referred to as “Miller”), and in further view of Leone et al., U.S. 10,196,994 B2 (hereinafter referred to as “Leone”).
Regarding claim 1, Paun teaches: A system to update functionality of vehicular computing devices (Paun, Abs., “Software for embedded vehicle computers in a motor vehicle is updated …”), comprising:
	a mobile computing device, independent from a vehicular computing device installed in a vehicle (Paun, Abs., “… using a smart phone having Bluetooth connectivity …” See also, e.g., FIG. 1, establishing that mobile phone 300 is independent from motor vehicle 200), the mobile computing device comprising re-writeable computer-readable memory, one or more communication interfaces, and a processor (Paun, FIG. 3, disclosing mobile phone 300 including non-transitory memory, processor 312, Bluetooth transceiver 308 and cellular transceiver 304) to:
	responsive to detection of a first connection to a communication network via at least one of the one or more communication interfaces: transmit an update request, via the communication network, to an update server (Paun, e.g., ¶46, “processor 312 directs the cellular transceiver 304 to begin a wireless communications session through a cellular network 600 by which the device 300 accesses a website 500 hosted by a vehicle manufacturer and request a download of software …”), wherein the mobile computing device is configured to passively transmit the update request without interaction with a person operating the mobile computing device (Paun, e.g., Abs., “An application program or ‘app’ running on the phone queries a server … for any available software updates … the server transfers the update as one or more files … After the phone and vehicle are linked the update is transferred … Software on the vehicle copies the new software …” Examiner’s note: although there is an embodiment in Paun that permits a user to request update information (i.e., the portion of ¶46 disclosing a preferred embodiment comprising performing certain operations in response to user et seq., discuss the plurality of updates and transfers as occurring without specific user intervention. That is, the app stored on the phone, or the device itself, or the contacted server, are the actors being described as performing or initiating the relevant operations);
	receive an update package responsive to the update request (Paun, e.g., ¶47, “… server transmits software for a vehicle to the device …”); and
	store the received update package in the re-writeable computer-readable memory (Paun, e.g., ¶44, “memory device 314 has at least … a second memory space 318 allocated to receive and store files and other information downloaded by the device 300 through the cellular transceiver 304 and which will be transmitted from the device 300 via the Bluetooth transceiver 308 …”); and
	responsive to detection of a second connection to the vehicular computing device via at least one of the one or more communication interfaces: transfer the stored update package from the re-writeable computer-readable memory to the vehicular computing device for installation (Paun, e.g., ¶52, “A determination is then made at step 408 whether the car is ready for an update and whether Bluetooth hosts have been paired. If the registration of the two Bluetooth devices to each other is successful, as determined at step 410, at step 414 a decision is made whether to begin the download … If the registration was successful, the software is downloaded to the vehicle …” See, e.g., Abs. and ¶26, discussing copying and writing software to one or more of the embedded computing devices / memories on the vehicle).
	Paun does not teach that the vehicular computing device is configured to schedule installation of the update for a time where the installation is compatible with at least one of operation of the vehicular computing device and the vehicle, to include that the vehicle is parked the vehicular computing device configured to: schedule installation of the update package, wherein, in scheduling installation of the update package, the vehicular computing device is configured to determine … when to install the update package, and wherein [the determination includes a determination that the vehicle] being currently parked at a location at which the vehicle is regularly or routinely parked, … [[and]] determine …  vehicular location sensor[[,]] in at least one of the vehicle [[and]]or the vehicular computing device, [currently]parked at [[a]]the parking location at which the vehicle is regularly or routinely parked … and in response to determining that the vehicle is not occupied (Dickerson, e.g., ¶48, “… a set of requirements for updating the software are determined. This can include the length of time for the update …” See also, e.g., ¶49, “… the requirements are provided to the scheduling manager to identify time windows then the software update can be performed … based on statistical analysis of vehicle usage such as when a vehicle is turned off …” and ¶51, “… the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met …” See also, e.g., ¶70, providing a more specific example of a vehicle parked at a home location with secure wireless access for a specific period of time on certain days of the week (i.e., the vehicle is regularly or routinely parked at home within range of the wireless access point). See also, e.g., ¶68 describing GPS and/or wireless signals being used to determine location information, and at least the GPS system comprising a location sensor comprising a satellite-based location system as recited in dependent claim 9. Examiner further notes that a vehicle being non-moving is considered consistent with the vehicle being currently parked, with citation below to Miller to ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun to provide that the vehicular computing device is configured to schedule installation of the update for a time where the installation is compatible with at least one of operation of the vehicular computing device and the vehicle, to include that the vehicle is parked at a location at which it is regularly or routinely parked because the disclosure of Dickerson shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle using a smartphone to provide that the vehicular computing device is configured to schedule installation of the update for a time where the installation is compatible with at least one of operation of the vehicular computing device and the vehicle, to include that the vehicle is parked at a location at which it is regularly or routinely parked for the purpose of ensuring that a software update for one or more vehicular computing devices can complete with maximized likelihood of success (Dickerson, Id.).
	Paun in view of Dickerson does not explicitly teach that the determination of when to install an update package is based on an installation parameter, and that said parameter should reflect a currently parked state of the vehicle. However, Miller does teach: 	vehicular computing device is configured to determine one or more installation parameters for when to install the update package … , and wherein the one or more installation parameters include at least a parameter for the vehicle being currently parked; determine whether the one or more installation parameters are satisfied, wherein, in determining whether the one or more installation parameters are satisfied, the vehicular computing device is configured to … ; and in response to determining that the one or more installation parameters are satisfied: causing the update package to be installed (Miller, e.g., ¶42, “transfer and installation vehicle states 210, 222 may be defined by configuration of the corresponding vehicle controller 116 and may include one or more operating states and/or parameter values of a vehicle system parameter … transfer and installation vehicle states 210, 222 may be one or more of a … predefined transmission gear state, e.g., PARK …” See also, e.g., ¶44, “Responsive to the current vehicle state of the vehicle 102 being compatible with the transfer and installation vehicle states 210, 222 defining the transfer and installation techniques 208, 220, the update manager 112 transfers and installs the downloaded software updates 120 on the corresponding vehicle controller …”) for the purpose of configuring one or more transfer and/or installation states necessary to perform installation-related operations on one or more individual controllers in a vehicle (Miller, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun in view of Dickerson to provide that the determination of when to install an update package is based on an installation parameter, and that said parameter should reflect a currently parked state of the vehicle because the disclosure of Miller shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle to provide that the determination of when to install an update package is based on an installation parameter, and that said parameter should reflect a currently parked state of the Id.).
	Paun in view of Dickerson and Miller does not more particularly teach determining that a vehicle is unoccupied based on the use of an occupancy sensor of the vehicle. However, Leone does teach: [determining that the vehicle is not occupied] based on an occupancy sensor of the vehicle (Leone, e.g., 4:50-67, “controller 60 determines the occupancy status of the vehicle 30 based on received sensor data … the occupancy status may be one of ‘occupied’ or ‘unoccupied’ …”) for the purpose of using sensor information to determine whether a vehicle is in an unoccupied state (Leone, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun in view of Dickerson and Miller to provide for determining that a vehicle is unoccupied based on the use of an occupancy sensor of the vehicle because the disclosure of Leone shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle using a smartphone to provide for determining that a vehicle is unoccupied based on the use of an occupancy sensor of the vehicle for the purpose of using sensor information to determine whether a vehicle is in an unoccupied state (Leone, Id.).

Claim 11 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Paun further teaches: A method to update the functionality of vehicular computing devices (Paun, e.g., Abs., FIG. 4 and ¶49, disclosing a method for updating software in an embedded computer of a vehicle using a smart phone).

Regarding claim 2, the rejection of claim 1 is incorporated, and Paun further teaches: wherein the mobile computing device is configured to passively transfer the update package to the vehicular computing device without interaction with the person operating the mobile computing device (Paun, e.g., Abs., “An application program or ‘app’ running on the phone queries a server … for any available software updates … the server transfers the update as one or more files … After the phone and vehicle are linked the update is transferred … Software on the vehicle copies the new software …” Examiner’s note: although there is an embodiment in Paun that permits a user to request update information (i.e., the portion of ¶46 disclosing a preferred embodiment comprising performing certain operations in response to user interaction), other portions of the disclosure, including the specific citation here and also at ¶¶14-16 et seq., discuss the plurality of updates and transfers as occurring without specific user intervention. That is, the app stored on the phone, or the device itself, or the contacted server, are the actors being described as performing or initiating the relevant operations).

Claim 12 is rejected for the reasons given in the rejection of claim 2 above.

Regarding claim 5, the rejection of claim 1 is incorporated, and Dickerson further teaches: the vehicular computing device further configured to: verify installation of the update package prior to committing installation of the update package (Dickerson, e.g., ¶51, “… performing the software update and diagnostics … it is determined whether the software update was successful … as expected without interruption … If yes in step 460 (a successful software update), then in step 465 the fleet listing is updated with information regarding the successful software update and processing ceases …” Examiner’s note: verifying successful installation, then recording that success and ceasing processing (i.e. including not performing update failure remediations) is interpreted as consistent with committing the update as claimed);
	determine, from the verification, that the update package failed to install properly; and roll-back installation of the update package responsive to the determination that the update package failed to install properly (Dickerson, e.g., ¶51, “… offloading the current software to temporary storage in case a reversion is needed, performing the software update and diagnostics, and if there are any issues, performing a rollback or reversion to the software prior to the software update …”).

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Paun and Dickerson in view of Miller and Leone, and in further view of Yaldwyn et al., U.S. 8,356,295 B2 (hereinafter referred to as “Yaldwyn”).

Regarding claim 3, the rejection of claim 1 is incorporated, but Paun and Dickerson in view of Miller and Leone does not teach that at least one of the mobile computing device and the vehicular computing device validate the update package using a security certificate associated with a valid source of the update package. However, Yaldwyn does teach: wherein at least one of the mobile computing device and the vehicular computing device validates the update package using a security certificate associated with a valid source of the update package (Yaldwyn, e.g., 6:58-7:24, “the executable file includes … a signature section including the certificate 406 for a digital signature of the file … When the file 400 is digitally signed, the certification data is appended to the end of the file … Digital signatures typically contain information about who created the file … Where a signature is present, the SERVICE validates the certificate provided by the vendor … If there is any problem with the certificate, the user is notified that the file could be dangerous …”) for the purpose of preventing malicious code from being installed on a user device (Yaldwyn, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun and Dickerson in view of Miller and Leone to provide that at least one of the mobile computing device and the vehicular computing device validate the update package using a security certificate associated with a valid source of the update package because the disclosure of Yaldwyn shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle using a smartphone to provide that at least one of the mobile computing device and the vehicular computing device validate the update package using a security certificate associated with a valid source of the update package for the purpose of preventing malicious code from being installed on a user device (Yaldwyn, Id.).

Regarding claim 4, the rejection of claim 3 is incorporated, and Yaldwyn further teaches: the vehicular computing device further configured to validate the update package prior to installing the update package (Yaldwyn, e.g., 6:58-7:24, “If the certificate is valid, the SERVICE can conduct some further decryption steps to fully authenticate the application before it is installed on the computer …”).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Paun and Dickerson in view of Miller and Leone, and in further view of Ahmed et al., U.S. 2018/0107473 A1 (hereinafter referred to as “Ahmed”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Paun and Dickerson in view of Miller and Leone does not teach that at least one of the vehicle and the vehicular computing device comprise a transmission status sensor and a motion sensor usable to indicate one or more of a transmission status of parked or a motion below a threshold to determine that the vehicle is parked. However, Ahmed does teach: wherein at least one of the vehicle and the vehicular computing device comprises a transmission status sensor (Ahmed, e.g., ¶26, “Parameter G may be associated with whether the vehicle transmission is in PARK and may be received from a vehicle gear selection sensor …”) and a motion sensor (Ahmed, e.g., ¶47, disclosing a speed sensing VSM [vehicle system module]. See also ¶18, disclosing that VSMs may include engine control module ECM and powertrain control module PCM that regulates one or more components of the powertrain), 
the vehicular computing device configured to determine that the vehicle is parked based on a combination of data elements from one or more of the transmission status sensor and the motion sensor (Ahmed, e.g., ¶25, “processor 62 may perform or execute a number of instructions … including … (1) receiving electrical inputs or parameters D, E, F, G, H from various vehicle system modules, circuits, sensors … (2) assessing or determining whether the vehicle 24 appears to be in the stationary state based on the received electrical parameters …”), wherein the combination of data elements is one or more (Ahmed, e.g., ¶42, describing  of: 
the transmission status sensor indicates a transmission status of parked (Ahmed, e.g., ¶47, “Parameter G may be received from a vehicle gear selection sensor (e.g., indicating one of Park …”); and 
the motion sensor confirms that the motion of the vehicle is below a threshold (Ahmed, e.g., ¶47, “Parameter F may be received from a speed sensing VSM or system such as the ECM or ABS system (e.g., the parameter may indicate vehicle speed of 0 mph or more than 0 mph …” Examiner’s note: the threshold here is non-zero; i.e., a speed of 0 is below non-zero an indicates a stationary state) for the purpose of determining whether a vehicle is in an appropriate state for installing or updating software (Ahmed, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun and Dickerson in view of Miller and Leone to provide that at least one of the vehicle and the vehicular computing device comprise a transmission status sensor and a motion sensor usable to indicate one or more of a transmission status of parked or a motion below a threshold to determine that the vehicle is parked because the disclosure of Ahmed shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle using a smartphone to provide that at least one of the vehicle and the vehicular computing device comprise a transmission status sensor and a motion sensor usable to indicate one or more of a transmission status of parked or a motion below a threshold to determine that the vehicle is parked for the purpose of determining whether a vehicle is in an appropriate state for installing or updating software (Ahmed, Id.).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Paun and Dickerson in view of Miller, Leone and Ahmed, and in further view of Kresse, John P., U.S. 2009/0215586 A1 (hereinafter referred to as “Kresse”) and Dames et al., U.S. 2015/0246614 A1 (hereinafter referred to as “Dames”).

Regarding claim 9, the rejection of claim 8 is incorporated, and Dickerson further teaches: wherein the location sensor is a satellite-based location system (Dickerson, e.g., ¶68 describing GPS and/or wireless signals being used to determine location information).
	Paun and Dickerson in view of Miller, Leone and Ahmed does not teach that the motion sensor is connected to the drivetrain for the vehicle. However, Kresse does teach: the motion sensor is connected to  (Kresse, e.g., ¶73, “current vehicle speed is generally obtained from a physical sensor positioned on the drivetrain and transmitted to the VAC in the form of an electrical signal …” Examiner’s note: Ahmed does discuss sensing vehicle speed via one or more VSMs but does not specifically state that the VSM is connected to the drivetrain, wherein the engine and ECM may be, in at least one potential interpretation, be excluded from the term drivetrain (as distinct from the term powertrain)) for the purpose of measuring current vehicle speed (Kresse, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun and Dickerson in view of Miller, Leone and Ahmed to provide that the motion sensor is connected to the drivetrain for the vehicle because the disclosure of Kresse shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle using a smartphone to provide that the Id.).
	Paun and Dickerson in view of Miller, Leone, Ahmed and Kresse do not teach that the motion sensor may instead be connected to the odometer or the vehicle. However, Dames does teach: wherein … the motion sensor is connected to one of at least … [[and]] or an odometer for the vehicle (Dames, e.g., ¶¶387-390, “A speed of the one or more vehicles 4030 can be determined from one or more of: (a) a pilot signal provided from each vehicle 4030 to the system … wherein the pilot signal includes data indicative of a speed of the vehicle 403 as determined from an odometer included in the vehicle 4030 …”) for the purpose of determining current vehicle speed (Dames, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun and Dickerson in view of Miller, Leone, Ahmed and Kresse to provide that the motion sensor may instead be connected to the odometer or the vehicle because the disclosure of Dames shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle using a smartphone to provide that the motion sensor may instead be connected to the odometer or the vehicle for the purpose of determining current vehicle speed (Dames, Id.).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Paun and Dickerson in view of Miller, Leone and Ahmed, and in further view of Yadav et al., U.S. 2017/0142023 A1 (hereinafter referred to as “Yadav”).

Regarding claim 10, the rejection of claim 8 is incorporated, and Dickerson further teaches: a data element that stores a set of parking locations at which the vehicle is regularly or routinely parked (Dickerson, e.g., FIG. 9A and ¶72, “FIG. 9A is a table 900 of historical usage of an electric car … requirements for a software update are that the electric car be turned off at a single location for at least 2 hours with wireless capabilities … There are two locations that meet the timing requirements while the vehicle is off, locations B and A. Location B appears to be the place of work and Location A appears to be the home location …”).
	Paun and Dickerson in view of Miller, Leone and Ahmed does not teach that each location in the set of parking locations is identified using a machine learning algorithm. However, Yadav does teach: each location in the set of parking locations identified by the vehicular computing device using a machine learning algorithm (Yadav, e.g., ¶25, “The machine learning system 104 may determine that a given automobile … parks between 8:30 AM-9:00 AM and leaves the parking area between 5 PM-5:30 PM, Mondays-Fridays, at one or more parking lots within a 500 foot range of a particular building, and may infer that the automobile needs parking within that geographical area during those time periods …” Examiner’s note: Dickerson discusses the recordation of location information, time information, and other relevant characteristic information, for one or more vehicles, as well as the statistical analysis of that data, but does not specifically identify a machine learning algorithm, which Yadav does) for the purpose of identifying one or more locations at which a user routinely parks a vehicle in order to determine user needs related to that parking schedule (Yadav, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun and Dickerson in view of Miller, Leone and Ahmed to Id.).

Claims 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Paun and Dickerson in view of Miller and Leone, and in further view of Folske et al., U.S. 2016/0350100 A1 (hereinafter referred to as “Folske”).

Regarding claim 21, the rejection of claim 1 is incorporated, but Paun and Dickerson in view of Miller and Leone does not more particularly teach pausing installation of the software package responsive to determining the second connection is interrupted. However, Folske does teach: responsive to determining the second connection is interrupted during the installation of the software package pausing the installation of the software package (Folske, e.g., ¶53, “device may begin to download the update … external factors may interrupt, pause, or stop the download before it completes … a network connection necessary to complete the download may be interrupted.” Examiner’s note: downloading the files necessary to perform an installation is a step considered a necessary part of the installation process. This interpretation is reinforced by the language of claim 1, wherein responsive to detecting the second connection, transfer of the update package to the vehicle is accomplished) for the purpose of ensuring the efficient resumption of downloads subsequent to an network connection interruption (Folske, ibid.).
Id.).

Regarding claim 22, the rejection of claim 21 is incorporated, and Folske further teaches: responsive to detection of a subsequent second connection to the vehicular computing device via at least one of the one or more communication interfaces: resuming the installation of the software package (Folske, e.g., ¶53, “device may begin to download the update … external factors may interrupt, pause, or stop the download before it completes … a network connection necessary to complete the download may be interrupted. In such instances, aspects of the disclosure may save start/stop flags such that the download may be resumed … when the device is reconnected to the network …”).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Paun and Dickerson in view of Miller and Leone, and in further view of Tiles, Rafael, U.S. 2017/0322791 A1 (hereinafter referred to as “Tiles”).

Regarding claim 23, the rejection of claim 1 is incorporated, but Paun and Dickerson in view of Miller and Leone does not more specifically teach that the installation parameters are based on a severity level associated with the update package. However, Tiles does teach: wherein determining the one or more installation parameters for when to install the update package is based on a severity level associated with the update package (Tiles, e.g., ¶51, “In at least some embodiments, the update is a reflash update requiring the particular VSM [vehicle system module] 42 to be inoperable or unusable during the installation. For example, vehicle 12 may be drivable when the center stack VSM 42 is being reflashed – although the module may not provide any music or other entertainment audio or video during the installation. For example, in some update installations (e.g., such as a reflash update of the brake system VSM 42), the vehicle may be inoperable or at least the transmission may be required to be in PARK while performing the installation …” Examiner’s note: a “severity level” as described in the specification indicates that an update pertaining to a safety feature of the vehicle may be more severe (more important) than updates to an entertainment function (see Spec. at ¶78). In the cited portion of Tiles, one update package is to the center stack (i.e. an entertainment portion) and another update package pertains to a brake system (i.e. a safety feature), and based at least in part on that fact a vehicle parameter (such as a PARK requirement) differs between the two example update packages) for the purpose of ensuring that a vehicle is in an appropriate state for performing updates to different types of vehicle system modules (Tiles, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun in view of Dickerson and Miller to provide that the installation parameters are based on a severity level associated with the update package because Id.).

Regarding claim 24, the rejection of claim 23 is incorporated, and Tiles further teaches: wherein the update package includes at least a first update and a second update (Tiles, e.g., ¶50, “Conversely, if the cache server 62 provides at least some of the updates severally (e.g., one or two at a time) …”), wherein a first update is associated with a first severity level, and wherein the second update is associated with a second severity level that is different from the first severity level (Tiles, e.g., ¶51, “For example, vehicle 12 may be drivable when the center stack VSM 42 is being reflashed – although the module may not provide any music or other entertainment audio or video during the installation. For example, in some update installations (e.g., such as a reflash update of the brake system VSM 42), the vehicle may be inoperable or at least the transmission may be required to be in PARK while performing the installation …” Examiner’s note: a “severity level” as described in the specification indicates that an update pertaining to a safety feature of the vehicle may be more severe (more important) than updates to an entertainment function (see Spec. at ¶78). In the cited portion of Tiles, one update package is to the center stack (i.e. an entertainment portion) and another update package pertains to a brake system (i.e. a safety feature), and based at least in part on that fact a vehicle parameter (such as a PARK requirement) differs between the two example update packages).

Regarding claim 25, the rejection of claim 24 is incorporated, and Tiles further teaches: wherein the vehicular computing device is further configured to: prioritize, based on the first severity level and the second severity level, installation of the first update over installation of the second update (Tiles, e.g., ¶48, “if the updates B04-B06 to the brake system VSM 42 had a higher priority than the center stack VSM messages C31-C34, then the updates associated with the brake system could be installed first”).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paun and Dickerson in view of Miller and Leone, and in further view of Nicolaas et al., U.S. 2018/0306600 A1 (hereinafter referred to as “Nicolaas”) and Imler et al., U.S. 9,235,597 B2 (herein after referred to as “Imler”).

Regarding claim 29, the rejection of claim 1 is incorporated, but Paun and Dickerson in view of Miller and Leone do not more particularly teach determining a location of a mobile computing device and based thereon requesting and receiving a location-specific update package by the mobile device. However, Imler does teach: wherein, in transmitting the update request to the update server, the mobile computing device is further configured to: determine, based on a mobile location sensor of the mobile computing device, a current location of the mobile computing device (Nicolaas, e.g., ¶107, “a step 710 of determining a location of a navigation device … by the navigation device 600 determining its location from received wireless signals such as … GPS …” See also, e.g., ¶92, describing the methods being applicable not just to “navigation devices” but to any mobile device), … and wherein the update package received responsive to the update request comprises the location-specific update package that is specific to the current location of the mobile computing device (Nicolaas, e.g., ¶110, “Step 730 comprises the navigation device receiving one or more POI-maps … server is arranged to select one or more POI-maps for communication to the navigation device … based on the information indicative of the location … Each POI-map is associated with a respective point of interest …”) for the purpose of providing to a mobile device map updates comprising point of interest information based on a determined geographic location of the device (Nicolaas, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun and Dickerson in view of Miller and Leone to provide for determining a location of a mobile computing device and based thereon requesting and receiving a location-specific update package by the mobile device because the disclosure of Nicolaas shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle to provide for determining a location of a mobile computing device and based thereon requesting and receiving a location-specific update package by the mobile device for the purpose of providing to a mobile device map updates comprising point of interest information based on a determined geographic location of the device (Nicolaas, Id.).
	Paun and Dickerson in view of Miller, Leone and Nicolaas does not specifically teach that the update request is transmitted to the server. However, Imler does teach: wherein the update request transmitted to the update server requests a location-specific update package that is specific to the current location of the mobile computing device (Imler, e.g., FIG. 3, disclosing that a request is submitted to an application server based on a selected geographic region in order to prompt the transmission of location-related data updates to the mobile device. Examiner notes that the criterion being an actual current location rather than a ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Miller, Leone and Nicolaas to provide that the update request is transmitted to the server because the disclosure of Imler shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle to provide that the update request is transmitted to the server for the purpose of providing updated point of interest data to a user based on a request for said updated data (Imler, Id.).

Regarding claim 30, the rejection of claim 29 is incorporated, and Nicolaas further teaches: wherein the location-specific update package that is specific to the current location of the mobile computing device comprises one or more of: a map for a geographic region encompassing the current location of the mobile computing device, or one or more points of interest within a threshold distance of the current location of the mobile computing device (Nicolaas, e.g., Nicolaas, e.g., ¶110, “Step 730 comprises the navigation device receiving one or more POI-maps … server is arranged to select one or more POI-maps for communication to the navigation device … based on the information indicative of the location … Each POI-map is associated with a respective point of interest …” Examiner notes that the POI-map comprises both map data and point of interest data. Further, Nicolaas discloses that the POI data may be 

Claim 31 is rejected under Paun and Dickerson in view of Miller and Leone, and in further view of Iwahana, Toshiyuki, U.S. 2018/0056811 A1 (hereinafter referred to as “Iwahana”).

Regarding claim 31, the rejection of claim 1 is incorporated, but Paun and Dickerson in view of Miller and Leone do not more particularly teach determining that an electronic vehicle having a virtual transmission is parked using a virtual transmission sensor. However, Iwahana does teach: wherein the vehicle is an electric vehicle that does not have a physical transmission, and wherein, in determining whether the one or more installation parameters are satisfied, the vehicular computing device is configured to determine, based on a virtual transmission sensor in the vehicle or the vehicular computing device, that the electric vehicle is currently parked (Iwahana, e.g., ¶¶235-238, “following first describes the various sensors … A shift lever 405 detects shift information and outputs vehicle information to the vehicle controller … When the shift information is changed from P to another shift, the vehicle controller 406 outputs a signal to a parking actuator 409 to cancel park lock …” Examiner’s note: the entirety of the Iwahana disclosure lacks description of a physical transmission; instead, it discloses a drive system 30 including a motor 31 as a drive source, and a wheel coupled with the motor 31 through an output shaft 32, a reduction gear 35, and a drive shaft 33 (see ¶37). Examiner notes that while the Iwahana disclosure does not use the term “virtual transmission” or “virtual sensor,” the ability to represent at least a park and drive gear or have such gears represents a virtual transmission in that the vehicle mimics physical transmission gearing functions despite ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for updating a vehicle using a smartphone of Paun and Dickerson in view of Miller and Leone to provide for determining that an electronic vehicle having a virtual transmission is parked using a virtual transmission sensor because the disclosure of Iwahana shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for updating a vehicle to provide for determining that an electronic vehicle having a virtual transmission is parked using a virtual transmission sensor for the purpose of determining the gear state of an electric vehicle (Iwahana, Id.).

Response to Arguments
In the Remarks, Applicants Argue: The amendments to the independent claims distinguish over the cited prior art of record. In particular, the amended limitation reciting in response to determining that the vehicle is not occupied based on an occupancy sensor of the vehicle: causing the update package to be installed, is not taught or suggested by the cited references. Accordingly, all pending claims stand in condition for allowance.
	Examiner’s Response: Examiner reiterates previous explanations and interview discussion regarding the determination that the vehicle is currently parked at a location at which it is regularly or routinely parked is taught by the combination of Dickerson and Miller as set forth in full above. In response to the additional amendment, Examiner cites additionally to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider 
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191